1

ATTACHMENT A to Software License and Hosting Services Agreement (MSA)/Purchase
Order


Statement of Work Number / Project Title: SOW #4A *** Subscription Services
MSA Number: (Optional)







NO WORK ON THIS PROJECT IS AUTHORIZED OR SHALL COMMENCE UNTIL A VALID PURCHASE
ORDER IS DULY ISSUED BY CISCO


1.
GENERAL.

This Statement of Work (“SOW”) defines services (“Services”) to be performed for
and work product to be delivered as applicable to Cisco Systems, Inc. (“Cisco”)
by Covisint Corporation (“Covisint”, “Licensor” or “Supplier”) under the
Software License and Hosting Services Agreement defined below.
This SOW is governed by, incorporated into, and made part of the terms and
conditions of the Software License and Hosting Services Agreement, having an
effective date of November 19, 2013 (“MSA” or “Agreement”), as amended, between
Covisint and Cisco. In the event of any conflict between the SOW and the MSA
and/or Purchase Order, the SOW will prevail, solely to the extent of the
inconsistency unless otherwise stated.
The terms of this SOW are limited to the scope of this SOW and shall not be
applicable to any other SOWs which may be executed and attached to the MSA
and/or Purchase Order.
Any references in this SOW to specific sections in the Agreement are solely for
the convenience of the parties and are not intended to modify the Agreement. If
the parties wish to modify any provisions of the Agreement, such modifications
must be clearly stated, specifying the sections to be modified and how they are
to be modified. Any such modifications shall apply only with respect to this
SOW, and shall not affect any other existing or future SOWs unless otherwise
indicated.
This SOW is comprised of the following parts:
SOW Sections 1 - 14
Appendix A: Definitions
Appendix B: Cisco standard document templates and Sample Reports
Appendix C: CSPO Information Classification Policy
Appendix D: Rate card for change orders
Appendix E: Fixed Price Breakdown
Appendix F: Long-Term SXP Conceptual Architecture
Appendix G: Form of Change Request
Appendix H: Form of Quarterly Release Chart



















GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

2

2.
SCOPE OF SERVICES.

a) Executive Summary
***.
b)
Supplier shall provide Services under the following phases:

The scope of this SOW will be provided on a quarterly basis in advance, as set
forth below.
c) Project Organization
The project organization is assigned after this SOW is signed by the parties.
There will be a Supplier Project Manager and a Supplier Core Team. This team
will work with the Cisco Project Manager and Cisco Core Team.


3.
SERVICES AND WORK PRODUCT.

a)
Services Scope.

1)
***



2)
*** Subscription Services.

(a)
Covisint Responsibilities. Supplier shall be solely responsible for the delivery
of the following Services:

(i)
In conjunction with Cisco, integrate Cisco’s *** and/or APIs to Covisint
Platform Services. ***

(ii)
***



(b)
Quarterly Release Planning. Each of the parties’ Project Manager and Core Team
as referenced in Section 2(c) above will meet quarterly 30 days prior to the
quarterly anniversary (“Quarter”) of the Effective Date to develop and document
the work activities and results (“Release”) for the release(s) of the next
ninety days after such quarterly anniversary (“Quarterly Release Scope”), such
documentation (“Quarterly Release Chart”) to be concluded no later than the
beginning of such next Quarter and to become a part of this SOW at that time.
The initial Quarterly Release Chart is set forth below; subsequent Quarterly
Release Charts shall be in substantially the form set forth in Appendix H. Each
Quarterly Release Chart shall indicate the tasks for the upcoming quarter, as
well as measurable criteria for each task to determine whether Supplier has met
the scope of the deliverable, or the SLAs in Agreement, as relevant. The due
date for all elements of a Quarterly Release Scope shall be the last day of that
Quarter.

Release deliverables
Work Product (Y/N)
 Completion criteria
As set forth in 2(a)(i)-(vi) above,
 
TBD as agreed in writing by the parties during the first 30 days after the
Effective Date
 
 
 

(c)
Cisco Responsibilities.

***























GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

3

b)Specifications for Work Product. Work Product will be identified by the
parties for each specific Quarterly Release.
The Work Product shall meet the following technical, functional and other
Specifications:
All Work Product prepared by Supplier will be produced using Cisco standard
desktop, Oracle Development, and Training tools (i.e., MS Word, MS Excel, MS
PowerPoint, MS Visio, Standard Survey, and Tools, etc.) and adhere to the
requirements and specifications of the Cisco standard document templates
(Appendix B) unless otherwise approved by Cisco.
All Work Product prepared by Supplier will be subject to Cisco’s acceptance in
accordance with Section 4 of this SOW in order to determine whether they comply
in all material respects with the specifications agreed upon by the parties in
this SOW.
Supplier shall mark all Work Products in accordance with CSPO Information
Classification Policy. A copy of the current policy is located at
http://wwwin.cisco.com/infosec/policies/classification.shtml#marking (or any
successor sites) as it may be updated from time to time at Cisco’s sole
discretion, and Supplier must comply with any updates to the policy during the
term of this SOW.
c)Support and Training. Supplier shall provide the following support and
training for the Services and Work Products as applicable
•
Covisint will provide support related to Covisint software products, including
any additional software or functionality developed under Section 3(a)(2)(a)
which is Covisint IP, within the SXP Platform.



d)Written Reports. Supplier shall provide the following written reports: None
required.
Frequency
Report Title
Type
Content Overview of Report Content
Instruction: Overview Of Delivery Status: Updated MS Project Plan Gantt Chart
Showing Progress, Report On Any Deliveries Made Week Before, Issues,
Escalations, Planning For Next Week’s Activities.
Format
To Be Delivered To
Not Applicable
Not Applicable
Not Applicable
Not Applicable
Not Applicable
Not Applicable



Samples of reports can be found in Appendix B
4.
SERVICE LEVEL AGREEMENT AND TESTING PROCEDURES - With respect to Quarterly
Release Chart deliverables which will be measured via SLAs, the Service Level
Agreement and Testing Procedures are defined in the Agreement, therefore this
Section 4 does not apply to this SOW.

a) Service Level Agreement (SLA).
The table below sets service levels requirements (“Service Levels”) that shall
be prescribed to measure Supplier’s performance of the Ongoing Services under
this SOW. Supplier agrees that Services shall meet or exceed each of the
applicable Service Levels set out below, subject to the limitations and in
accordance with the provisions set out in this SOW and the Agreement.
Area
Definition
Service Level
Report by
Format
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     






GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

4

During the Transition-In Phase, both Parties shall validate the Service Level
baselines.
SLA’s shall be measured, calculated and reported by the 10th of each month
during the SOW Term. The Parties shall mutually agree on the criteria and data
source for the report.
Supplier shall be responsible for promptly investigating and minimizing impact
of all failures to meet the SLA by:
i)
Initiating problem investigations to identify root causes of failures related to
not achieving the SLA;

ii)
Immediately reporting problems related to the Services that reasonably could be
expected to have a material adverse effect on Cisco 's operations to Cisco and

iii)
Making written recommendations to Cisco for improvement in procedures related to
the Services.

Where performance fails to meet an SLA during the Ongoing Maintenance Phase, a
root cause analysis will be conducted by Supplier to determine the cause of the
missed Service Level, and corrective actions will be identified and implemented.
Where the root cause analysis identifies corrective action related to scope
outside of Supplier’s scope within SOW, Cisco shall ensure appropriate
corrective action is taken by the appropriate Parties.
If Supplier performance fails to meet an SLA for two (2) consecutive months due
to factors within Supplier’s control, at the discretion of the Cisco Production
Support Manager, the matter may be escalated to the Steering Committee for
review. When corrective action is accepted by the Steering Committee, Supplier
shall be considered to have met the SLA.
***
If the Ongoing Services provided pursuant to this SOW are changed, modified or
enhanced (whether by Change Control Procedure outlined in the Agreement or
through the provision of new services), the Parties shall review the Service
Levels then in effect and shall in good faith determine whether such Service
Levels should be adjusted and whether additional Service Levels should be
implemented.
Quarterly Performance Evaluation: On a quarterly basis, Supplier shall provide
Cisco with a report that details Supplier’s performance with respect to each
measure set forth in the SLA during the preceding quarter (the “Quarterly
Business Review”).
e.    Quality Assurance (QA) Testing and Acceptance.
The Work Product shall pass the following tests:
                 
  
In the event that the Work Product does not conform to the applicable
specifications of the SOW (such non-conformance will be referred to as
"Deficiencies"), Cisco shall reject the Work Product and provide written notice
to Supplier describing the Deficiencies in sufficient detail to enable Supplier
to correct such Deficiencies. Supplier shall address such Deficiencies in a
timely manner. Supplier shall compile an action plan to correct any Deficiencies
and the process for acceptance detailed herein shall be repeated until such time
as all Deficiencies have been resolved and the Deliverable is accepted by Cisco.
Cost of any work effort undertaken by Supplier to rectify Deficiencies in the
tasks completed by Supplier will be borne by Supplier.
If Cisco does not provide written acceptance or rejection within ten (10)
working days, then Supplier will follow a mutually agreed upon escalation
process (“Escalation Process”). This Escalation Process will be developed in the
first 4 weeks after work on this SOW begins.
Cisco and Supplier may mutually agree to extend the period of time allotted for
any review, correction or change under this section. Any such extension of time
will extend the schedule for subsequent Deliverables by a corresponding amount,
if the subsequent Deliverable is dependent on completion of the former
Deliverable.
f.    Additional Completion Criteria.
Any additional completion criteria regarding meeting the scope of the
deliverables will be set forth in a Quarterly Release Chart.     

GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

5

5.     RESOURCES TO BE PROVIDED BY SUPPLIER.
Supplier shall provide the following to complete the Services:
(a)
SUPPLIER’S PRE-EXISTING PROPERTY.

Supplier will use the following Pre-existing Property of Supplier to complete
the Services.
Covisint Platform Services
(b) Supplier Resources
All Supplier’s personnel requiring access to Cisco’s premises or network must go
through the Contingent Worker Onboarding (CWO) process which includes background
screening by a third party agency. Each individual must achieve a rating
acceptable to Cisco before they may participate in this SOW engagement.
Only those personnel directly responsible for management of the contract, or
whose professional/technical skills are essential for successful implementation
of the project or statement of work should be designated as Key Personnel. Key
Personnel are subject to approval of Cisco’s management prior to assignment.
Cisco may require removal of designated Key Personnel for no reason or any
reason, and Supplier shall promptly comply with Cisco’s direction. For avoidance
of doubt, Cisco may only require removal of non-key personnel from the project
for good cause, including by way of illustration and not of limitation, failure
to comply with Cisco’s “Job Practice and Behavior Guide for Vendors,
Contractors, Independent Contractors, Suppliers, and Access-Only” as
communicated to all Supplier resources in the “Cisco Confidential Information
Agreement: Individuals (Vendors, Contractors, Independent Contractors,
Suppliers, and Partners)” they sign as part of the Cisco Non-Employee Access
package.
Key Personnel
Name
Role
Participation
Primary Location
Tony Kramer
Program Director
 
Southfield MI
 
 
 
 
 
Supplier Day-to-Day On-Site Support Team Manager: This role is not applicable
for this SOW.
 
 

Supplier’s planned headcount for this work is described in Appendix E (Fixed
Cost Breakdown) attached to this SOW, however as this is a Managed Service, the
non key resources to be used under this SOW shall be at the discretion of
Supplier, as long as Supplier continues to meet the requirements under sections
3, 4, 9 and 13 of this SOW. Supplier shall not increase the agreed monthly cost
to charge for resources in excess of the planned resources outlined in Appendix
E, unless any such additional resources are required as a result of an approved
Change Order as per Section 12, or volume change as outlined in 9d.
Cisco will utilize Supplier Day-to-Day On-Site Support Team Manager as a single
point of contact for all communications. Cisco will refrain from contacting or
communicating with Supplier staff or team members without engaging the
appropriate Supplier Day-to-Day On-Site Support Team Manager prior to doing so.
Supplier Day-to-Day On-Site Support Team Manager is responsible for the
following resource management tasks:
i)
Representing all of Supplier’s employees and areas of delivery provided by
Supplier to Cisco as defined in this SOW

ii)
Professional and satisfactory completion of the stated Service Levels and work
products

iii)
Timely and effective selection of appropriately skilled Suppliers to meet the
requirements of the project

iv)
Being the conduit and responsible party for the delivery of information from
Supplier concerning service, requirements and plans

v)
Scheduling meetings as needed with Cisco Project Manager to review Supplier
performance






GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

6

(c) Third Party Technology.
Supplier shall provide and pay for the following third party technologies to
complete the Services.
N/A


RESOURCES TO BE PROVIDED BY CISCO.
Cisco shall provide the following:
(a) CISCO PRE-EXISTING PROPERTY AND ASSETS.        
All property and assets, whether tangible or intangible, provided by Cisco to
Supplier shall be Cisco Pre-existing Property. Cisco Pre-Existing Property shall
include, but not be limited to the following:
Item
Yes / No
Location
#
A Security Badge (Building Access)
 
 
 
Furnished workspace(s) (cube) in a Cisco establishment
 
 
 
Laptop PC (Standard Cisco Laptop Image)
 
 
 
Intranet (CEC) and Internet Network Access
 
 
 
E-Mail account(s)
 
 
 
IP Telephone with voice-mail
 
 
 
Remote Access / VPN connectivity (Soft token) (DES Card)
 
 
 
Access to Cisco On-Site facilities (Break rooms, Restaurants, etc.)
 
 
 
Mobile telephone
 
 
 
Pager
 
 
 
IP Communicator
 
 
 
Access to Conference Call facilities (Meeting place / Meet me)
 
 
 
Fax and photocopying facilities
 
 
 
Additional Items (Please Specify Here)
 
 
 



Cisco pre-existing property and assets may include software and other licensed
intellectual property. Supplier shall comply with all license terms and other
terms of use of which it has knowledge which may apply to such property and
assets.
All Cisco pre-existing property and assets shall be returned to Cisco in good
condition, less ordinary wear and tear, upon completion of the SOW. Where any of
the property or assets is returned in sub-standard condition or not returned
within 5 working days of the SOW’s conclusion, Supplier shall be liable to pay
the costs of replacement or repair to the property or assets. Cisco reserves the
right to request the return of loaned property and assets.
Cisco property and assets loaned to Supplier shall be used, specifically and
exclusively for the performance of the Work specified in this SOW. Failure to
comply with this provision shall be a material breach of this SOW entitling
Cisco to terminate, without limiting other remedies available to it under
applicable law or the Agreement.
b) Cisco Resources.
Cisco shall provide the following resources and personnel to complete the
Services during the term of this SOW.

GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

7

Cisco Resources
Team Member
Role
Description
Participation
Primary Location
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     

c) Licensed Programs.
Cisco grants a limited license per Article 7 of the Agreement for the following
Licensed Programs for the Designated Sites:
Proposed Licenses
Name of Licensed Program
Number of Licenses
Designated Site
     
     
     
     
     
     
     
     
     
     
     
     



7.    CONFIDENTIAL INFORMATION
The rules related to Confidential Information and how it may be used is covered
by the Agreement / Non Disclosure Agreement signed by Cisco and Supplier dated
September 6, 2013. To locate the supplier NDA access NDA Central:
http://wwwin.cisco.com/legal/nda/index.shtml
a) Description of Supplier’s confidential Information:
Please call out anything specific to this engagement not covered in the
Agreement/NDA or enter None.
b) Description of Cisco Confidential Information shall include, but not be
limited to:
i)
All information accessed by Supplier utilizing the Cisco Intranet (CEC).

ii)
All communications received (including any attachments) utilizing a Cisco
provided e-mail account.

iii)
All documents accessed by Supplier associated with the Services and work product
as specified in this SOW.

iv)
All documentation created by Supplier as part of the Services and work product
specified in this SOW.

v)
All documentation created by other Suppliers or Cisco Employees accessed by
Supplier.



8.    PROJECT MANAGERS
CISCO:
***
SUPPLIER:
Tony Kramer
Cisco Systems, Inc.
Covisint Corporation
170 West Tasman Drive
26533 Evergreen Road, Suite 500
San Jose, CA 95134
Southfield, MI 48076
Phone: ***
Phone: ***
 
Fax: (000) 00000000
Email: ***
Email: tkramer@covisint.com












GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

8

9.    PAYMENT.                
a)
Maximum Payment Amount

Supplier will perform the Services of this SOW for the Term as defined in
Section 11 on a firm fixed price basis (either fixed price or time and materials
not to exceed a defined amount). Supplier may not increase the firm fixed price
due to an incorrect estimate of work effort detailed in Appendix E.
Annual changes to Supplier rate card shall not impact this fixed price contract.
b) Payment Method
Milestone Payment Schedule. Supplier shall deliver the Releases, Work Product
and Services and Cisco shall pay Supplier according to the following payment
schedule and as defined in the Agreement:
Service
Payment Terms
Amount Payable
*** and future releases Subscription Services
***
***
     
 
     
Expenses (total from section 9c):
 
***
Total (to include all Payments for services and expenses)
 
***

The total value of this SOW is *** (“Total”); Cisco will issue quarterly POs in
connection with the Total subject to Section 9(d) below, and the Agreement.
Cisco’s maximum funding liability under this SOW shall not exceed the amounts
indicated in this subsection.
(c) Expenses. Cisco shall reimburse reasonable, actual and necessary expenses,
provided that the following conditions are met: (i) all expenses must be
approved by the Cisco Project Manager in advance of incurring such expense and
(ii) a request for reimbursement must be accompanied by such documentation as
Cisco may request establishing the type, date, amount, payment and purpose for
such expense and that such expenses are incurred in accordance with Cisco’s
Non-employee Travel Policy (a copy of the current policy is located at
http://wwwin.cisco.com/FinAdm/gpo/gsoglobal/gtme/travel/policies.shtml (or any
successor sites) as it may be updated from time to time at Cisco’s sole
discretion, and Supplier must comply with any updates to the policy during the
term of this SOW). Cisco's maximum liability for all expenses incurred during
the execution of this SOW shall not exceed ***.
  
(d) Quarterly Issuance of POs. Supplier understands that milestones or
deliverables may be funded on a periodic basis by Cisco. Supplier acknowledges
that any work performed prior to receipt of a Purchase Order from Cisco for each
milestone or deliverable will be Supplier’s own risk. Purchase Orders will be
issued quarterly upon receipt of a Quarterly Release Chart for the upcoming
Quarter that has been finalized and signed off by the parties.


e) Scope Management
If Cisco introduces a new technology that prevents Supplier from delivering on
this SOW, Supplier may bring a proposal to the Steering Committee for
resolution. Resolution may result in a modification to this SOW.
In the event that Cisco adds new applications, Cisco and Supplier will follow
the Change Request Process as per Section 12. Any agreed change will be priced
according to Cisco approved rate cards.


10.    PLACE OF PERFORMANCE.
The Work shall be performed by Supplier at Covisint’s facility at: 26533
Evergreen Road, Suite 500, Southfield, MI 48075.     

GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

9



11. TERM OF STATEMENT OF WORK.
This SOW shall remain in effect from October 1, 2015 (“Effective Date”) until
April 30, 2018 (“Term”) unless terminated as follows. The termination provisions
for this SOW are defined in Section 15.3 of the Agreement titled Termination for
Cause. For the avoidance of doubt, failure to meet a completion criteria in any
material respects under a Quarterly Release Chart will be considered “a default
or failure to perform any of its obligations or agreements hereunder in any
material respect” under Section 15.3.3 of the Agreement. Notwithstanding
anything to the contrary in the Agreement, Section 15.2 of the Agreement does
not apply to this SOW.


12. CHANGE REQUEST PROCESS
It may become necessary to amend this Statement of Work from time to time for
reasons including, but not limited to, the following:
a)
Discretionary changes (as agreed by Cisco) in the scope of work such as addition
or decommissioning of In Scope named applications

b)
Requested changes to the work hours of Supplier personnel

c)
Non-availability of products, resources or services which are beyond Supplier’s
control

d)
Impediments not previously identified

e)
Lack of access to personnel or facilities necessary to complete project

In the event that it is necessary to change this Statement of Work, the
following process will be followed:
A Change Request (CR) in the form attached at Appendix G will be the vehicle for
communicating change. The CR must describe the change, reasons for the change,
and the effect the change will have on the project, which may include scheduling
changes, pricing, etc. A CR may be initiated by either Cisco or Supplier.
The designated Project Manager of the requesting party will review the proposed
change and determine whether to submit the request to the other party.
Both Project Managers will review the proposed change and approve it or reject
it. If further investigation on the part of Supplier is required in order to
determine the scope of the change, any charges for that investigation will be
outlined. Both Project Managers will sign the CR, indicating the acceptance of
both parties to the changes, which may affect pricing, schedules, and
contractual commitments.
Upon acceptance and execution of the Change Request by both Project Managers,
the scope of work and costs will be modified appropriately, and the changes will
be incorporated into the project.
13. SPECIAL TERMS -. The following terms apply to this SOW.
a. Ownership of Work Product under this SOW shall be governed by Section 3 of
the Agreement. “Work Product” shall mean any deliverables, documentation or
technology created by or resulting from the activities of Licensor or its
subcontractors under this SOW including, without limitation, as documented in
Section 3. a) 2) (b). Work Product, if any, that is not explicitly owned by
Supplier or Cisco under Section 3 of the Agreement shall be owned by Cisco. Work
Product owned by Supplier is included in the definition of “Software” and/or
“Hosting Services” under the Agreement. The parties shall determine Work Product
of each Release during the Quarterly Release Planning reviews.
b. In addition to the Project Organization requirements set forth in Appendix A,
the parties agree that Supplier Business Reviews as contemplated in Section 2.3
of the Agreement shall be held Quarterly to review progress under this SOW, to
produce the Quarterly Release Chart as set forth in Section 3.A.3 and to
document any other changes that have not been previously documented in one or
more CRs. The parties hereby waive the notice requirement of Section 2.3.

GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

10

c. BOTH PARTIES ACKNOWLEDGE TIME IS OF THE ESSENCE IN PERFORMANCE OF THE WORK ON
OR BEFORE THE RELEASES SPECIFIED IN EACH QUARTERLY RELEASE CHART.
d. ***
14. SPECIAL ASSUMPTIONS AND/OR CONDITIONS -
The pricing and delivery schedule as outlined in this SOW have the following
dependencies and assumptions. Should there be a material change in assumptions,
Supplier leadership team and the Cisco IT leadership team will assess the
variance and determine if a Change Order is required.
IN WITNESS WHEREOF, the parties hereto have caused this SOW to be executed by
their duly Authorized Representatives.
CISCO SYSTEMS, INC.
Name:Name:Pankaj Srivastava
Title: Vice President
Date: November 6, 2015
Signature: /s/ Pankaj Srivastava
Covisint Corporation
Name: Joel Kremke
Title: Senior Vice President
Date: November 2, 2015
Signature: /s/ Joel Kremke








































GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

11

Appendix A: Definitions


All acronyms, especially Cisco specific acronyms for application names,
processes, project, programs, teams, etc. should be included in this appendix.
Even acronyms commonly used in the relevant industry should be included to avoid
any misunderstanding.


For the purposes of this SOW, the following definitions are added to the
Agreement. All capitalized terms not otherwise defined herein shall have the
meaning set forth in the Agreement.
"ACI" means application centric infrastructure.
"Cisco Guides" means a document that describes how to integrate, deliver or
operate a system.
“Covisint Platform Services” means the Licensor Provided Hosting Services as
follows: Covisint Portal, Covisint Cloud Identity Services, Covisint Cloud Data
Exchange Service and Covisint AppCloud Services.
"Covisint System Integration, Delivery and Operation Guides" means documents
that describe how to integrate, deliver or operate a system.
"ESB" means an enterprise service bus.
"Intercloud" means a data center hosted by Cisco.
"NFV" means network functions virtualization.
"SDN" means software defined networking.
"SDP" means Cisco’s “Service Delivery Platform” software.
"Service Edge" means Cisco software for dynamically establishing a virtual
private network connection between computer systems.
“SXP Application Marketplace” or “Marketplace” means the Cisco software for
ordering and purchasing enterprise application services.
Project Organization
•
Cisco Project Manager - Owner of this SOW and responsible for project delivery,
developing standards for measuring project status/progress, developing standards
for risk identification/reporting, developing standards for issue
identification/resolution, developing an escalation/resolution process, project
status and coordination of Cisco resources in support of this project. This
person has decision making authority regarding project decisions, work product
definition and acceptance.

•
Steering Committee - Cisco shall leverage a Steering Committee (“Steering
Committee”), made up of a number of key executives from Cisco that will meet
monthly to: (i) review and analyze the monthly project performance reports for
the preceding month and the overall performance of the parties in connection
with this project; (ii) review progress on the resolution of issues; (iii)
provide a strategic outlook for Cisco’s requirements; and (iv) attempt to
resolve, or designate individuals to attempt to resolve, any disputes or
disagreements in connection with this project. Supplier will not be part of the
Steering Committee. The Cisco Project Manager shall lead the Steering Committee
meetings and provide consolidated content.

•
Executive Sponsor - The Executive Sponsor is a Steering Committee member and a
key stakeholder. This person provides communication to participating functions
and individuals regarding project priorities, objectives, support requirements
and authorizes the needed resources. The Executive Sponsor empowers the Cisco
Project Manager and serves as an escalation point.

•
Core Team - Cisco and Supplier shall jointly maintain a core team (“Core Team”),
made up of resources from Cisco and Supplier. The Cisco Project Manager,
Executive Sponsor and Steering Committee will provide the Core team with
schedule, scope, decisions, resolution of issues and coordination.

•
Supplier Project Manager - Supplier shall provide this resource to oversee and
coordinate all Supplier resources for the successful completion of the
Deliverables. This person is considered Key Personnel. This person shall ensure
Supplier abides by the standards and processes established by the Cisco Project
Manager.\








GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

12

Appendix B: Cisco Standard Document Templates and Sample Reports


Attach any document templates you want Supplier to use e.g. PowerPoint
templates, Word templates for weekly updates, etc. Attach any report templates
you want Supplier to use e.g. Word templates for weekly update etc.








Appendix C: CSPO Information Classification Policy


The current CSPO Information Classification Policy is located at
http://wwwin.cisco.com/infosec/policies/classification.shtml (or any successor
sites) as it may be updated from time to time at Cisco’s sole discretion, and
Supplier must comply with any updates to the policy during the term of this SOW.

















































































GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

13

Appendix D : Rate Card for Change Orders
Role
Level
Daily rate US$
Project Manager
5 years + experience
     
Analyst
3 years + experience
     
     
     
     
     
     
     
     
     
     






























































































GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

14

Appendix E: Fixed Price Breakdown













































































































GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

15

Appendix F: Long-Term SXP Conceptual Architecture


***









































































































GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

16

Appendix H: Form of Quarterly Release Chart


In reference to the section concerning the Quarterly Release Chart of the
Statement of Work (SOW) referenced as SOW No. 4A, *** Subscription Services ,
with an Effective Date of October 1, 2015, to the Software License and Hosting
Services Agreement with an Effective Date of November 19, 2013 between Cisco
Systems (“Cisco”) and Covisint Corporation, (“Supplier”), both parties hereby
certify, by the signature of an authorized representative, that this Quarterly
Release Chart will amend and be fully incorporated into the SOW.
1.    Quarterly Release Chart: [ADD RELEASE NAME AND NUMBER and date of Quarter]
Release deliverables (scope description)
Work Product (Y/N)
  Completion Criteria
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



2.    Work Product. The following items are considered Work Product as part of
this Release:
•
…

•
…

•
…

3. Additional terms:




IN WITNESS WHEREOF, the duly authorized representatives of the parties have
caused this Quarterly Milestone Chart to be fully executed.


CISCO SYSTEMS                    COVISINT CORPORATION            
By:                             By:                         
Name:     ___________                    Name: _                    
Title:                             Title:                         
Date:                             Date:                         





GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.

